DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
Allowable Subject Matter
Claims 1-3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a light source system, with an excitation light unit (light emitter), a spectral filter unit, a scattering unit, and an excited-light unit (produces excited light from incident light from the excitation light unit), and “the spectral filter unit comprises a plurality of beamsplitters, each beamsplitter of the plurality of beamsplitters having a first surface facing the excitation light unit and the scattering unit, and a second surface facing the excited-light unit; and at least one of the first surfaces of the plurality of beamsplitters is not coated with a film while the second surface of at least one beamsplitter of the plurality of beamsplitters is coated with a film for transmitting the second light and reflecting the excited light, or is coated with a film for reflecting the second light and transmitting the excited light.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art Akiyama (US 2015/0153020 A1) discloses an excitation light unit, a spectral filter unit comprising a beamsplitter, a scattering unit, and an excited-light unit. However, Akiyama does not disclose “the spectral filter unit comprises a plurality of beamsplitters; each 
Prior art Sannohe (US 5579138) discloses a polarization beam splitter where a film is applied on a surface. Prior art Ma (US 2004/0227994 A1) discloses a plurality of beamsplitters. However, the prior arts of record do not disclose a plurality of beamsplitters where one surface has a film, one surface does not have a film, in the specific configuration within a system with an excitation light unit, a spectral filter unit comprising a beamsplitter, a scattering unit, and an excited-light unit.
The remaining claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875